402 F.2d 83
Joseph COST, Appellant,v.Ira M. COINER, Warden of the West Virginia State Penitentiary, Successor to Otto C. Boles, Appellee.
No. 11695.
United States Court of Appeals Fourth Circuit.
Argued October 10, 1968.
Decided October 29, 1968.

James C. West, Jr., (Court-appointed counsel) for appellant.
Leo Catsonis, Asst. Atty. Gen., of West Virginia (C. Donald Robertson, Atty. Gen., of West Virginia, on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
We find the record supports the findings and conclusions of the District Court that, at the petitioner's arraignment in a state court in 1962, he understood that the court would appoint a lawyer for him if he could not afford it, and that his waiver of counsel was intelligent and voluntary.


2
Denial of the writ of habeas corpus is affirmed.


3
Affirmed.